DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bestler (20150098075) in view of Kludas (20100026982).
Referring to claims 1 and 9, Bestler shows a scanning range setting method and corresponding surveying device using a surveying instrument configured to measure a distance to a measurement point by using a distance measuring light (see the figures 2 and 3 Ref 80 note the measuring camera also see paragraph 56 note the camera measured distance and includes an EDM camera) and measure an angle to the measurement point (see paragraph 47 note the angular coordinates can be ascertained from the angle data recorded by the angle encoders of the rotation axis and the base axis during the alignment of the measuring camera with the target point), and a scanner configured to scan with a scanning light around a rotation axis (see figure 1 note the scanner Ref 10/20) to acquire three-dimensional point group data (see paragraph 87 

(A)    measuring a distance to one or more measurement points by the surveying instrument (see paragraph 51 note with the aid of the measuring camera the user sights individual points of the environment/object which represent corner points of the environment to be surveyed also note for each of the sighted points the angular position and the distance are determined by the measuring camera);
(B)    storing coordinates and angles of the measurement points (see paragraph 52 note the camera determines the spatial coordinates of the target point based on the distance and angular position);
(C)    setting an area including all of the measurement points as a scanning range by the scanner (see paragraph 52 note the target points represent corner points of the environment to be surveyed and only a spaced defined by the angular coordinates or the 3D coordinates of the individual point measurements is surveying by means of a surveying scan note the points are used to create boundaries of the scan); and
(D)    scanning the scanning range by the scanner (see paragraph 51 note the space is scanned as defined by and boundaries of the surveying scan), wherein a coordinate system of the scanner and a coordinate system of the surveying instrument match each other (see paragraphs 21-23 note the camera system is calibrated, also note paragraph 24 where the laser scanning system creates a point cloud that is then 
However Bestler fails to specifically teach automatic setting as taught in the claim. 
Kludas shows a similar device that includes automatically setting an area for scanning measurement (see paragraph 11 note an operator may first study the image for positions of interest or may use an automatic detection algorithm).  It would have been obvious to include the automatic selection of an area for scanning because this allows the device to operate without the need for the operator defining the scanning area, this makes the surveying system automatic see In Re Verner, 262 F.2d 91, 95, 120 USPQ 192, 194 (CCPA 1958).  
Referring to claim 2, Bestler shows in the step (C) ,
a step (c) of setting the scanning range as an enlarged scanning range by enlarging the scanning range by a predetermined range (see paragraph 52 note the user defined point and the circle defined around the point for fine scan).
Referring to claims 3 and 4, Bestler inherently shows a step (E) of merging coordinate data of the measurement points acquired by the surveying instrument and the three-dimensional point group data acquired by the scanner (see paragraph 52 note the points measured with the camera DME to define the fine resolution scan, this inherently must merge the points).  Also see figure 4 of Kludas, Kludas specifically shows defining an area for a fine measurement Ref 420 and merging the defined fine measurement area and the remainder of the scan (also see paragraph 89-91). 

Kludas shows a similar device that includes a step of displaying the scanning range by superimposing the scanning range on a landscape image acquired by using a camera (see figure 5 also see paragraph 91-92).  It would have been obvious to superimpose the scanning area as taught by Kludas because this allows the user to confirm the scanning area is correct prior to performing the scan.    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645